idtDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) and Species A (read on claims 1-13) in the reply filed on 02/16/2022 is acknowledged.  The traversal is on the ground(s) that “ … the subject matter of Claims 1-13 of Group I (note group I includes claims 1-11 as stated in the restriction/elections requirement on 02/08/2022t, not claims 1-13 as applicant indicated in the reply) are sufficiently related that a thorough search for the subject matter of Group II would necessarily encompass a search of the subject matter of Group I because Claims 1-13 (as noted above, it should be claims 1-11) are generic.” This is not found persuasive because it would need additional searches on such as classification B24B3/24 for Group II, but not necessary on Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the side of the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a side of the body”.
Claim 5 recites the limitation "the side of the body" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a side of the body”.
Claim 9 recites the limitation “the bevel width of the end section” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a bevel width of the end section”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (US 2018/0043441).
Regarding claim 1, Fujiwara discloses a drill (100, Figs. 1-6), comprising a body (1) which extends along a longitudinal axis (O) from a rear side to a front side, wherein the body comprises a main cutting edge (4a or 4b) on the front side, wherein the body comprises at least one guide bevel (8a, 8b), which extends in axial direction and toward the front side, wherein, toward the front side, the guide bevel has an end section (in the section at a boundary 25 between the first margin 8a and the second face 5a, Fig. 3),  which is tapered. (Para. 36)
Regarding claim 2, Fujiwara discloses the end section is tapered as a result of the formation of a free surface (5a) on the side of the body along the guide bevel. (Para. 40)
Regarding claim 3, Fujiwara discloses the free surface follows the end section in the direction of rotation. (Fig. 3, Para. 28)
Regarding claim 4, Fujiwara discloses the transition of the free surface into the guide bevel is without steps. (Figures and Paras. 52 and 54)
Regarding claim 5, Fujiwara discloses the free surface comprises two partial surfaces, namely an axial surface (the surface above the boundary 25, Fig. 3), which extends on the side of the body along the end section, and a radial surface (the surface of 5a on the right of the boundary 25, Fig. 3), which extends on the front side such that the free surface as a whole is curved. (Fig. 2, Para. 54)
Regarding claim 6, Fujiwara discloses the radial surface extends along the main cutting edge and follows said edge in the direction of rotation. (Figs. 3 and 5) 
Regarding claim 7, Fujiwara discloses the main cutting edge and the guide bevel end together in a cutting corner (S, Para. 63) that is adjoined by the free surface which follows in the direction of rotation .
Regarding claim 8, Fujiwara discloses the free surface is configured entirely without edges. (Fig. 2, Para. 54 described the free surface 5a, 5b is a curve surface)
Regarding claim 9, Fujiwara discloses the guide bevel has a bevel width which, outside the end section (in the section at a boundary 25 between the first margin 8a and the second face 5a, Fig. 3), corresponds to a normal width, wherein, along the end section, the free surface has a width that together with the bevel width of the end section corresponds to the normal width. (see annotated Fig. 3 below)


    PNG
    media_image1.png
    874
    1228
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. in view of Strubler (US 2003/0017015).
Regarding claim 10, Fujiwara is silent about “along the end section, the free surface has a width that is between 20% and 60% of a bevel width of the guide bevel along the end section.”
Strubler discloses a drill bit (14, Fig. 6) including a base margin portion (28) and a modified margin portion (32). The base margin portion (28) is provided beginning at a distance (L) from the terminal end (30) of a circumferential faces (22) and extends along the length of the drill bit (14) to the mount end (not shown) (para. 28). The drill includes a recesses margin portion (33, similar to the recited free surface in the claim, Para. 29). Strubler discloses the base portion has a width (W) and the modified portion has a reduced width (W’) having the length (L) (Para. 28-29). Strubler discloses “The degree to which the width W' is smaller than width W may vary depending on the particular application for the drill bit 14. In all cases, however, the modified margin portion 32 should be wide enough to provide for stability and dissipation of heat during operation of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drill of Fujiwara such that “along the end section of the guide bevel, the free surface has a width that is between 20% and 60% of a bevel width of the guide bevel along the end section” depending on the drilling application, as taught by Strubler, to obtain sufficient stability and dissipation of heat during drilling.
Regarding claim 11, Fujiwara is silent about “the end section has a length which corresponds to 4% to 40% of a diameter of the drill.”
Strubler discloses a drill bit (14, Fig. 6) including a base margin portion (28) and a modified margin portion (32). The base margin portion (28) is provided beginning at a distance (L) from the terminal end (30) of the circumferential faces (22) and extends along the length of the drill bit (14) to the mount end (not shown) (para. 28). The drill includes a recesses margin portion (33, similar to the recited free surface in the claim, Para. 29). Strubler discloses the base portion has a width (W) and the modified portion has a reduced width (W’) having a length (L) (Para. 28-29). Strubler discloses “The degree to which the width W' is smaller than width W may vary depending on the particular application for the drill bit 14. In all cases, however, the modified margin portion 32 should be wide enough to provide for stability and dissipation of heat during operation of the drill bit 14. Similarly, distance L will depend on the particular application for the drill bit 14.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drill of Fujiwara such that “the end section of the guide bevel (8a) having a length which corresponds to 4% to 40% of a diameter of the drill”, depending on the drilling applications, as taught by Strubler, to obtain enough stability and dissipation of heat during drilling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHWEN-WEI SU/Examiner, Art Unit 3722